Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
2.	 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/23/2021 has been entered.

Status of the application
3. 	Claims 1, 2, 5, 7-9, 14, 15, 17, 20-22, 23-25, 27, 28, and 41 are pending in this office action.
Claims 23-25, 27, 28 have been withdrawn.
Claims 1, 14 have been further amended.
Claims 6, 15 has been further cancelled. 
Claims 1, 2, 5, 7-9, 14, 17, 20-22, and 41 have been rejected.

Claim Rejections - 35 USC § 103


5. 	The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all Obviousness rejections set forth in this Office action.
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.	 Claims 1, 2, 5, 7, 9, 14, 17, 20, and 41  are rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. US 2013/0149412 in view of Ribadeau- Dumas et al. US 2004/0166197 in view of Eroma et al. US 2006/0025584.

8.	Regarding claim 1, 7, Reed et al. discloses chewing gum composition having gum base, bulk sweetener, and other ingredients (at least in claims 1, 11 and 12 of Reed et al.).   Reed et al. also discloses that the bulk material comprising amorphous polyols (at least in [0028]) used in such chewing gum composition ([0028]) includes sorbitol, maltitol, glycerin ([0029], [0031]). Reed also discloses that the glass transition temperature of such a material comprising sorbitol, maltitol ranges between 30-80 degree C (at least in [0042]-[0045], of Reed et al.) and keeps a consistent texture during processing steps to make chewing gum (at least in [0018], [0019]). Reed et al. also discloses that amorphous polyols in the composition provides preferred stable texture that meets the requirement for producing a chewing gum which sheets acceptably and has the first bite and general chew characteristics preferred by consumers ([0017]) and having desired glass transition temperature (at least in [0042]-[0045]) and also keep a consistent texture during processing steps to make chewing gum (at least in [0018], [0019]).
Reed et al. is silent about the claim limitation of “ wherein a weight ratio of the gum base to the bulk sweetener blend is less than about 0.6” as claimed in claim 1.
Ribadeau- Dumas et al. discloses that gum base can be in an amount ranging from 10-95% by weight in the composition ([0023]) and it depends on the type of 
 	Therefore, the ratio meets less than 0.6 as claimed in amended claim 1. It is to be noted that even if the range amounts are broad, however, the teaching that the disclosed amount of gum base (including low amount) depends on the type of chewing gum is to be made ([0023]), can be considered by one of ordinary skill in the art in order to determine the amount of gum base including the amount which will make the claimed ratio of gum base: bulk sweetener blend less than 0.6.
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Reed et al. to include the teaching of  Ribadeau- Dumas et al. to incorporate the amounts of gum base and polyol(s) from the disclosed range amounts as disclosed by Ribadeau- Dumas et al. ([0023], [0029]) and the ratio can be broad range including claimed 0.6 which will be considered based on the desired amount of gum base (including low amount) needed to make desired type of chewing gum needed as disclosed by  Ribadeau- Dumas et al. ([0023]). 
Therefore, it can be considered as result effective variable.
Absent showing of unexpected results, the specific amounts and ratio of gum base and ‘bulk sweetener blend’ is not considered to confer patentability to the claims. of Ribadeau- Dumas et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. taste, texture etc.  (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
It is also to be noted that Reed et al. in view of Ribadeau- Dumas et al. is silent about the claim limitation of “Wherein at least a portion of the gum base is dispersed as globular domains within a continuous amorphous phase comprising at least one of the polyols”.
It is to be noted that amended claim limitation of “gum base to the bulk sweetener blend less than 0.6” has been addressed by Reed et al. in view of Ribadeau- Dumas et al.  Therefore, the product claim composition of claim 1 is met by Reed et al. in view of Ribadeau- Dumas et al. It is also to be noted that at least a portion of the gum base 
It is also evidenced from the scanning electron microscope (SEM) morphology that the dispersed phase in the crisp gum occurs when the ratio is less than 0.6 (in PGPUB [0359]) when compared to conventional soft chewing gum product (in PGPUB [0325]) as evidenced by applicants specification.
Also claim 1 recites the phrases “gum base is dispersed as globular domains” and “bulk sweetener blend”, is considered as product-by-process claim. 
The Examiner notes that these are product-by-process claims. 
Therefore, it is to be noted that, in this case,  the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted that “no objective evidence has been provided establishing that no method was known to those skilled in this field whereby the claimed material might have been synthesized.” 10 USPQ2d at 1926. 
The courts also held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 

Lastly the courts have held that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The examiner further notes that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

However, Reed et al. is specifically silent about xylitol. 
Ribadeau- Dumas et al., discloses that xylitol can be included in combination with sorbitol and maltitol ([0029]). 
Eroma et al. discloses that Xylitol is the sweetest polyol and is used in the confectionary composition and provides a pronounced cooling effect when it dissolves in mouth ([0010] in background but it is the property, So it is considered as the property of Xylitol and therefore, the phragraph from Background section is has been considered).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify Reed et al. in view of Ribadeau- Dumas et al. to include the teaching of Eroma et al.to consider xylitol because xylitol is the sweetest polyol which can provide desired sweetness in the confectionary composition and it also provides a pronounced cooling effect when it dissolves in mouth ([0010]). 

9. 	Regarding claim 2, Reed et al. in view of Ribadeau- Dumas et al., are silent about the complex shear viscosity. However, Kabse et al. ‘456 discloses that the gum base may have many gum polymers ([0074]) and therefore, it is within the skill of one of ordinary skill in the art to make single or combinations of polymers contributing desired viscosity which will provide the viscosity ratio 1000 as claimed in claim 2.


10.	 Regarding claim 5, regarding glass transition temperature, it is to be noted that the glass transition temperature of the ‘bulk sweetener blend” is a physical parameter and therefore, as the combinations of prior arts disclose the combinations of the blend of polyols, and because claim 5 is broad, therefore, it is within the skill of one of ordinary skill in the art to optimize the proportions of polyols to make the desired glass transition of the “sweetener blend” including presently claimed glass transition of “greater than 20 degree C. Therefore, it is result effective variable.

However, as discussed above, it is optimizable and can be addressed using Result effective variable.
Absent showing of unexpected results, the specific amount of glass transition temperature is not considered to confer patentability to the claims. As the glass transition is variable, that can be modified, among others, by adjusting the amount and type of polyols, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the type and amount of polyols, in Kabse et al., to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired glass transition temperature etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of

Regarding crystallinity, it is to be noted that claim 5 depends on claim 1. As discussed for claim 1 above, Eroma et al. discloses that the polyols like xylitol,
maltitol etc. can be used in amorphous state ([0069]).
Also can be addressed as result effective variable.
Absent showing of unexpected results, the specific amount of crystallinity is not considered to confer patentability to the claims. As the type and amount of amorphous polyols present in the blend are variables that can be modified, among others, by adjusting the amount and type of individual polyols in the polyol blend, the precise amount of crystallinity would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. Therefore, the precise amount of crystallinity of the bulk sweetener blend would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the at the time the invention was made would have optimized, by routine experimentation, the amount and type of amorphous polyols in the blend in Kabse et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired crystallinity etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).



12.	Regarding claim 14, Reed et al. discloses that in one embodiment, an aspect of the disclosed invention can contain 40-85% by weight of maltitol, with 5-20% by weight of sorbitiol on a dry weigh basis in the ‘polyol bulk ingredient” (at least in [0093]). It is to be noted that claimed xylitol amount of 0-15 wt. % and 0-5 wt. % humectant as claimed in claim 14 can be considered as optional. 
Reed et al. is silent about the ratio of gum base and bulk sweetener blend as claimed in claim 14. 
It is to be noted that amended claim limitation of “gum base to the bulk sweetener blend less than 0.6” has been addressed by Reed et al. in view of Ribadeau- Dumas et al. as discussed for claim 1 above and is applicable for claim 14 also.  Therefore, the product claim composition of claim 14 is met by Reed et al. in view of Ribadeau- Dumas et al. It is also to be noted that at least a portion of the gum base gum base may bein 
It is also evidenced from the scanning electron microscope (SEM) morphology that the dispersed phase in the crisp gum occurs when the ratio is less than 0.6 (in PGPUB [0359]) when compared to conventional soft chewing gum product (in PGPUB [0325]) as evidenced by applicants specification.
The claim limitations identical to claim 1 has been addressed identically as discussed for claim 1 and is applicable for claim 14 also.
Regarding “crisp’ texture. Iy is within the skill of one of ordinary skill in the art to optimize the amounts and ratio of gum base and polyols from within the disclosed range amounts which meet the claimed range amount to optimize from within less than about  0.6   (gum base: polyol) in order to have desired cris texture of the final chewing  gum product. 
It is also to be noted that the “crisp” texture can be addressed using Result effective variable.
Absent showing of unexpected results, the specific amounts and ratio of gum base and ‘bulk sweetener blend’ is not considered to confer patentability to the claims. As the taste, texture (i.e. Crisp) are variables that can be modified, among others, by adjusting the amount of specific amounts of gum base (including low amount in order to have desired type of chewing gum [0023] of Ribadeau- Dumas et al.) and ratio of gum base and ‘bulk sweetener blend’, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be Crisp texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
13.	 Regarding claims 17, 20, Reed et al. in view of Ribadeau- Dumas et al. are silent about the physical parameters of the claim limitations of these claimed invention. However, it is to be noted that as because the combinations of prior arts of record meet the claim limitations of product claim 14 from which claims 17, 20 depend on, therefore, the final product would have the desired inherent characteristics property.

14.	 Regarding claim 41, it is to be noted that Reed et al. in view of Ribadeau- Dumas et al. disclose that glycerin is less than 2 wt. %  and any polyol e.g. maltitol can be 40-85 wt% (at least in [0093] of Reed et al.  ). Therefore, it meets claim limitation of claim 41 (i).

15. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. US 2013/0149412 in view of Ribadeau- Dumas et al. US 2004/0166197 in view of Eroma et al. US 2006/0025584 as applied to claim 1 and further as evidence given by NPL plasticizer.

16.	 Regarding claim 8, Reed et al. discloses that no more than 2 wt. % glycerin is added to the “bulk material” (at least in claim 1 of Reed et al.). Ribadeau- Dumas et al. discloses that glycerol (i.e. glycerin) is used in order to serve as plasticizer ([0030]). Therefore, it meets “further comprising between 0.1 to 1% by weight of plasticizer as claimed in claim 1. 
It is also to be noted that the partition coefficient and molecular weight of a plasticizer is the physical property. Kabse et al. ‘456 discloses that softeners (i.e. plasticizers) e.g. glyceryl monostearte serves as plasticizer because of its low molecular weight which allows to penetrate the fundamental structure of the gum base in order to plasticize and soften the gum base of the chewing gum composition ([0082]). It is known and as evidenced by NPL Plasticizer that glyceryl monostearte has molecular weight 358 g/mole (page 1). Therefore, one of ordinary skill in the art can include the softeners/plasticizers from the disclosed list of the plasticizer ingredients of Kabse et al.’456 that will have desired low molecular weight 358 g/mole as evidenced by NPL Plasticizer (page 1) which is less than 1000 g/mole which will have an inherent partition coefficient of at least 2 and having a desired inherent property of highly compatible to gum base as evidenced by applicants own specification ([0244] of PGPUB).

17.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. US 2013/0149412 in view of Ribadeau- Dumas et al. US 2004/0166197 in view of Eroma et al. US 2006/0025584 as applied to claim 14 and further in view of Kramer F et al. USPN 2886441. 

18. 	Regarding claim 21, Reed et al. in view of Ribadeau- Dumas et al. disclose that the composition contains flavoring material (at least in Abstract, [0016], [0019] of Reeed et al.). that can be used in chewing gum composition and can be tailored to provide specific release characteristics ([0040]).
However, they are silent specifically about claim limitation of claim 21.
Kramer F et al. discloses that the flavoring agent containing chewing gum composition can be made such a way so that it can perform as controlled release flavor ( with plurality of bursts including initial burst ( col 1 lines 31 -33 and in col 4 lines 20-30).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify  Reed et al. in view of Ribadeau- Dumas et al. by including the teaching of Kramer et al. to make controlled release flavor profiles containing chewing gum composition in order to have prolonged release of flavor with intermittent plurality of burst profiles property so that the perception of flavor will not disappear within a short time period (col 1 lines 15-20 and col 1 lines 30-35).
	 It is also to be noted that claims 1, (addressed above), 9 (Tested), 17 (Tested) are considered as product-by-process claims.
Therefore, it is to be noted that, in this case, the courts have held that when the prior art factor appears to differ from the claimed factor only in the method of obtaining the factor, the burden of persuasion was on applicant to show that the claimed product exhibited unexpected properties compared with that of the prior art. The courts further noted, “No objective evidence has been provided establishing that no method was .

19.	 Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Reed et al. US 2013/0149412 in view of Ribadeau- Dumas et al. US 2004/0166197 in view of Eroma et al. US 2006/0025584 as applied to claim 1 as applied to claim 14 and further in view of NPL Encyclopedia (McNutt et al. 2003 and Whelton et al. 2009).

20.	 Regarding claim 22, claim 22 depends on claim 14 based on the claim limitation of isomalt plus maltitol of claim 14. In this respect, Reed et al. discloses that other polyols may be included in the bulk material ([0022] of Reed et al.).   Reed et al. in view of Ribadeau- Dumas et al. disclose that chewing gum can also include 40-85% by weight of maltitol (at least in Reed et al. [0093]) and   isomalt can be used in addition to maltitol (At least in [0029] of Ribadeau- Dumas et al.) in order to have desired sweetness of the final product because mailtitol is sweet ([0066]) and isomalt is less sweet as disclosed by NPL Encyclopedia (page 1 of McNuit et al.).
Reed et al. in view of Ribadeau- Dumas et al. are silent about the claimed ratio of claim 22.
One of ordinary skill in the art before the effective filling date of the claimed invention can modify polyol blend (30-80% polyol [0064] including sweet maltitol and isomalt of.   Reed et al. in view of Ribadeau- Dumas et al.  to include the teaching of NPL encyclopedia in order to have desired sweetness and less hygroscopic composition as isomalt is low-hygroscopic less sweet crystalline polyol and can be combined with other polyols like maltitol as disclosed by NPL Encyclopedia (pages 1,2 of McNutt Under Isomallt).
In addition, the ratio of claim 22 can be addressed using Result effective variable as discussed below.

Absent showing of unexpected results, the specific amount of polyol is not considered to confer patentability to the claims. As the sweet taste, solubility, texture are variables that can be modified, among others, by adjusting the amount of polyols, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of polyols in Reed et al. in view of Ribadeau- Dumas et al.  to amounts and ratio, including that presently respective claims as claimed, in order to obtain the desired effect e.g.desired sweet taste, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Response to arguments
21.	Applicants’ arguments and amendments have been considered. Applicants’ arguments and amendments overcome the rejections of record. A new ground of rejection has been made using Reed et al. US 2013/0149412 in view of Ribadeau- Dumas et al. US 2004/0166197 in view of Eroma et al. US 2006/0025584. However, 
As because other prior arts by Kabse et al., Letavernier et al. have not been used in this office action. Therefore, the arguments made for them have been considered as moot and not addressed. 
Examiner considered Reed et al. as primary prior art in this office action. Reed et al. was used as secondary prior art in the last office action. Therefore, examiner is addressing arguments made for Reed et al. as discussed below.

22.	Applicants argued in remarks section as filed 6/14/2021 on page 4 that “ he composition of Reed would not produce a composition having at least a portion of the gum base dispersed as globular domains within a continuous amorphous phase comprising at least one of the polyols, as required by claim 1. Specifically, as disclosed at least in paragraph [0285] of the application as filed, the “dispersed phase in crisp gum occurs when the gum base/polyol weight ratio is less than 0.6. With high base content, such as a base/polyol weight ratio higher than 0.6, the gum base and polyol continuous phases may occur.” For clarification purposes, claim 1 is also amended herein to recite such limitation. Reed, in contrast, discloses mixing base and amorphous mixture in a ratio of higher than 0.6 and hence the claimed composition would not form. See, e.g., Table 1 of Reed. As such, Reed, alone or in combination with Kabse ’456 and Eroma cannot render the independent claim 1 and claims depending therefrom unpatentable.”
Therefore, the product claim composition of claim 1 is met by Reed et al. in view of Ribadeau- Dumas et al. which can make lower amount of gum base (which will make less than 0.6 ratio w.r.t.  bulk sweetener blend) dispersed as globular domains within a continuous amorphous phase comprising at least one polyol” as claimed in claims 1 and 14 of the presently claimed invention.  In addition, this has also been addressed by considering it as Result Effective Variable. 

Conclusion
23. 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792